Citation Nr: 1033808	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for residuals 
of a right tibia stress fracture.

2.  Entitlement to a rating higher than 10 percent for residuals 
of a left tibia stress fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from 
February to May 1986.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2008 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which increased the 
rating for the residuals of the Veteran's bilateral (i.e., right 
and left) tibia stress fractures from 0 to 10 percent disabling.  
He appealed for an even higher rating.  In a December 2008 
decision since issued during the pendency of the appeal, the RO 
determined there was clear and unmistakable error (CUE) in the 
evaluation of this disability and, consequently, instead assigned 
separate 10 percent ratings for each tibia.  The Veteran again 
has continued to appeal for even higher ratings.  See AB v. 
Brown, 6 Vet. App. 35, 
38-39 (1993) (absent a waiver, a claimant seeking a disability 
rating greater than assigned generally will be presumed to be 
seeking the maximum benefit allowed by law and regulation, and 
the claim remains in controversy where less than the maximum 
available benefits are awarded).

The Veteran also filed timely Notices of Disagreement (NODs) in 
response to the RO's denial of other claims in that March 2008 
decision for service connection for low back, right knee, and 
left knee disorders.  However, after receiving a Statement of the 
Case (SOC) in September 2009 concerning these other claims, 
the Veteran did not then, in response, file a timely substantive 
appeal (e.g., a VA Form 9 or equivalent statement) regarding any 
of these other claims to complete the appeal process and perfect 
the appeal of these other claims to the Board.  So these other 
claims are not at issue.  See 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302, etc. (2009)




FINDINGS OF FACT

1.  The service-connected residuals of the stress fracture of the 
Veteran's right tibia include some tenderness, but no malunion of 
the tibia and fibula or limitation of motion of the ankle or 
knee.

2.  The service-connected residuals of the stress fracture of the 
Veteran's right tibia include subjective complaints of shin pain, 
but no malunion of the tibia and fibula or limitation of motion 
of the ankle or knee.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 percent 
for the right tibia disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5022, 5256-
5262 (2009).

2. The criteria also are not met for a rating higher than 10 
percent for the left tibia disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5022, 
5256-5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  



Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in November 2007 
and August 2008.  The letters informed him of the type of 
evidence and information needed to substantiate his claims for 
higher ratings for his disabilities and of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  The letters also complied with Dingess by apprising 
him, as well, of the disability rating and downstream effective 
date elements of his claims.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in December 2007.  The report of that 
examination and the medical and other evidence on file contains 
the information needed to assess the severity of the residuals of 
his right and left tibia stress fractures, the determinative 
issue.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA.



II.  Increased Ratings for Residuals of Right and Left Tibia 
Stress Fractures

The Veteran had a relative brief period of active duty military 
service, lasting only from February to May 1986.  And in July 
1986, so shortly after his discharge, the RO granted service 
connection for bilateral tibia stress fractures and assigned an 
initial 0 percent, i.e., noncompensable aggregate rating.  In 
October 2007, he filed this claim now at issue for an increased 
rating.  In March 2008, the RO increased the rating to 10 
percent, but continued to rate the fracture residuals 
collectively (that is, only one rating covering both tibias).  
However, the Veteran appealed and, in December 2008, during the 
pendency of the appeal, the RO determined there was CUE in the 
evaluation of this disability and, consequently, assigned 
separate 10 percent ratings for each tibia retroactively 
effective from October 12, 2007, the date of receipt of his claim 
for a higher rating for this disability.  He has since continued 
to appeal, arguing that even these separate ratings at this 
higher level are insufficient to compensate him for the 
interference and affect these disabilities have on his day-to-day 
activities.  But for the reasons and bases discussed below, the 
Board finds that ratings higher than 10 percent are not 
warranted.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.



While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in assessing the present level of disability, where the 
evidence contains factual findings demonstrating distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of "staged" 
ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one year 
before the claim was filed - so in this case since October 2006, 
until VA makes a final decision on the claim.  Id.  See also 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The residuals of the Veteran's right and left tibia stress 
fractures are currently rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262, for impairment of the tibia and fibula.  Under this 
code, a 10 percent rating is warranted if malunion of the tibia 
and fibula results in slight knee or ankle disability; a 20 
percent rating is warranted if malunion of the tibia and fibula 
results in moderate knee or ankle disability; and a 30 percent 
rating is warranted if malunion of the tibia and fibula results 
in marked knee or ankle disability.  An even higher 40 percent 
rating requires nonunion of the tibia and fibula with loose 
motion requiring a brace.

Abnormalities of the bone incident to trauma, such as malunion 
with deformity throwing abnormal stress upon the joints, should 
be shown by X-ray and observation evidence and should be 
carefully related to the strain on neighboring joints.  38 C.F.R. 
§ 4.44.

So, under DC 5262, the Veteran would only be entitled to a 
compensable rating (i.e., a rating higher than 0 percent) if he 
had evidence of a tibia bone abnormality and at least slight knee 
or ankle disability attributable to that abnormality.  
His December 2007 VA compensation examination, however, did not 
disclose evidence of either a bone abnormality or knee disability 
related to a bone abnormality.

December 2007 X-rays of his tibias and fibulas were negative.  
February 2008 
X-rays of his knees were also negative.  Therefore, he is not 
entitled to a compensable rating under DC 5262.

But the Board also has considered other possible diagnostic codes 
and finds that, while DC 5022 for periostitis (shin splints) more 
accurately reflects the Veteran's current pathology, this other 
diagnostic code also does not provide for a rating higher than 10 
percent under the facts presented.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (indicating the choice of diagnostic code should 
be upheld if supported by explanation and evidence).  See also 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating 
that any change in diagnostic code by a VA adjudicator must be 
specifically explained).

DC 5022 for periostitis - as mentioned, commonly referred to in 
layman's terms as shin splints, is rated like DC 5003 (for 
arthritis) on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved, which, here, are DCs 5260 and 5261 for flexion and 
extension of the knee, respectively, and DC 5271 for limitation 
of motion of the ankle.  According to DC 5003, even when the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate Diagnostic Codes, a 
disability rating of 10 percent is for application for each such 
major joint or group of minor joints affected by the limitation 
of motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.

Under Diagnostic Code 5260, a noncompensable disability rating is 
warranted when flexion of the knee/leg is limited to 60 degrees; 
a 10 percent disability rating is warranted when flexion is 
limited to 45 degrees; a 20 percent disability rating is 
warranted when flexion is limited to 30 degrees; and a 30 percent 
disability rating is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.



Under Diagnostic Code 5261, a noncompensable disability rating is 
warranted when extension of the knee/leg is limited by 5 degrees; 
a 10 percent disability rating is warranted when extension is 
limited by 10 degrees; a 20 percent disability rating is 
warranted when extension is limited by 15 degrees; and a 30 
percent disability rating is warranted when extension is limited 
by 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

According to DC 5271, moderate limitation of motion of the ankle 
warrants a 10 percent rating, whereas marked limitation of motion 
warrants a 20 percent rating.

The December 2007 VA compensation examiner indicated the results 
of all clinical and diagnostic tests were normal regarding the 
Veteran's tibias and fibulas.  The examiner, however, did observe 
tenderness to palpation along the right tibia-fibula, though X-
rays of the tibias and fibulas were negative.  Also, the Veteran 
complained of pain in his shins, knees, and low back, stating 
that he had trouble standing for more than a few minutes or 
walking more than a few yards.  The VA examiner diagnosed 
bilateral shin splints.

But as that examiner found no pathology other than the Veteran's 
reports of pain, there is no basis for assigning a rating higher 
than 10 percent for either tibia.  The sole objective clinical 
finding was tenderness to palpation along the right 
tibia-fibula, and even then with no underlying pathology of the 
bone, muscle or surrounding joints.  When determining the 
severity of a musculoskeletal disability, which is at least 
partly rated on the basis of range of motion, VA must consider 
the extent the Veteran may have additional functional impairment 
above and beyond the limitation of motion objectively shown due 
to the extent of his pain or painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his symptoms 
"flare up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, the mere fact 
that the Veteran has 10 percent ratings for the residuals of his 
tibia fractures, without any indication of additional underlying 
pathology (that is, other than his subjective complaints of pain 
and the tenderness to palpation observed), means he already is 
being compensated for the discomfort he has on account of this 
pain and tenderness, including during prolonged standing, 
walking, etc.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
ratings higher than 10 percent for the residuals of his right and 
left tibia stress fractures.  And as the preponderance of the 
evidence is against his claims, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, 
the appeal must be denied.


ORDER

The claim for a rating higher than 10 percent for the residuals 
of the right tibia stress fracture is denied.

The claim for a rating higher than 10 percent for the residuals 
of the left tibia stress fracture is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


